          Case 1:20-mc-00282-PAE Document 6 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANDREW SELEVAN,

                                         Movant,                        20-mc-282 (PAE)
                        -v-
                                                                             ORDER
 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                                         Respondent.


PAUL A. ENGELMAYER, District Judge:

       On August 12, 2020, Andrew Selevan filed a motion to prevent the U.S. Securities and

Exchange Commission (“SEC”) from obtaining certain records held by T.D. Bank, N.A., which

are the subject of a subpoena issued pursuant to an SEC investigation. See Dkt. 4 at 3–4, 7.

Selevan’s motion stated that he had served the SEC with his motion by certified mail, in accord

with instructions from the SEC. Id. at 2, 5. To enable the Court to resolve Selevan’s motion

before T.D. Bank’s August 19, 2020 deadline to comply with the subpoena, the Court directed

the SEC to file any response to Selevan’s motion by Monday, August 17, 2020, at 5:00 p.m. See

Dkt. 5. Having received no such response, the Court hereby orders the SEC to file its response,

if any, by tomorrow, August 20, 2020, at 5 p.m. If the Court receives no such response, it will

treat Selevan’s motion as unopposed.

       Selevan is directed to serve this order on the SEC forthwith and to file forthwith a

declaration attesting to such service.
        Case 1:20-mc-00282-PAE Document 6 Filed 08/19/20 Page 2 of 2




      SO ORDERED.

                                              PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: August 19, 2020
       New York, New York




                                     2
